Citation Nr: 0807782	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post traumatic stress 
disorder (PTSD, currently diagnosed as dysthymia and 
depression.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU). 

(The issues of increased ratings for neurogenic bladder and 
for a lumbar spine disability are the subject of a separate 
decision)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant, and Drs. Grau and Martinez


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1956 and from May 30, 1970, to June 13, 1970, plus additional 
periods of active duty training in the National Guard from 
May 1970 to October 1982.  These claims are on appeal from 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran filed an appeal of the May 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Specifically, he appealed the denial of service 
connection for fecal incontinence and the denial of increased 
ratings for his back disorder and neurogenic bladder.  

Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court vacated and remanded that part of the 
May 2001 Board decision that denied service connection for 
fecal incontinence and increased ratings for his back 
disorder and neurogenic bladder in January 2003.  In August 
2003, the Board remanded the issues for compliance with the 
Joint Motion, and in August 2005, the Board denied the issue 
of service connection for fecal incontinence and remanded the 
increased rating issues for additionally development. 

In a February 2003 statement the veteran's private attorney 
indicated that his representation before the Board was 
limited to the issues remanded to the Board from the Court.  
The record reflects that the veteran had previously executed 
a VA Form 21-22, Appointment of a Veterans Service 
Organization as Claimant's Representative appointing Puerto 
Rico Public Advocate for Veterans Affairs (PRPAVA) as his 
representative.  The record does not reflect that the veteran 
has terminated the representation of PRPAVA.  

As the representation of the veteran's private attorney is 
limited in scope, PRPAVA remains his representative with 
respect to the issues listed above.  Accordingly, the Board 
will address the issues of increased evaluations for 
neurogenic bladder and back disability in a separate 
decision.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as dysthymia 
and depression, is related to service-connected disabilities.
 
2.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing or following a 
substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, an acquired 
psychiatric disorder, diagnosed as dysthymia and depression, 
is proximately due to or the result of the veteran's service-
connected disabilities.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).
 
2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.15, 4.16, 4.19 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  Any additional impairment of earning 
capacity (aggravation) resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The more liberal version is applicable to the appeal as the 
amended version would have impermissible retroactive effect.  
See VA O.G.C. Prec. Op. No. 7-2003.

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

The veteran maintains that his psychiatric disability is 
related to his service-connected disabilities.  Resolution of 
this issue turns on conflicting medical evidence.  On one 
hand, during a December 1999 RO hearing, his private 
psychiatrist testified that he believed the psychiatric 
disability was related to his service-connected disabilities, 
especially the service-connected back and neurogenic bladder 
disabilities.  

The psychiatrist noted that he first treated the veteran in 
the 1980's and then again in 1994.  See also Psychiatrist's 
Statement (Feb. 2006).  Also of record are VA clinic records 
noting psychiatric treatment in the late 1980's.  

On the other hand, in February 2000, a VA examiner stated 
that the psychiatric disability was not related to his 
service-connected disabilities.  In July 2006, the same VA 
physician further opined that the psychiatric disability was 
not related to the veteran's service-connected back 
disability. 

However, the Board finds that the evidence is at least in a 
state of equipoise for the issue on appeal.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
an acquired psychiatric disorder, diagnosed as dysthymia and 
depression, is related to his service-connected disabilities.  
Accordingly, service connection for an acquired psychiatric 
disorder is warranted.



II.  TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  
If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a). 
 
The veteran is service-connected for the following: 
neurogenic bladder disability evaluated as 60 percent 
disabling, bilateral hearing loss evaluated as 50 percent 
disabling, lumbar spine disability evaluated as 40 percent 
disabling, and tinnitus evaluated as 10 percent disabling.  
The veteran met the combined scheduler evaluation of 70 
percent in July 1995.  
Additionally, as discussed above, the Board has granted 
service connection for psychiatric disability which has not 
yet been assigned an evaluation.  Regardless, the veteran 
meets the schedular criteria of 38 C.F.R. § 4.16(a).  Thus, 
the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991). 
 
For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  
A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment.  The 
ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993). 
 
The veteran is unemployed and has been since the 1990's.  He 
has significant non-service-connected disabilities in 
addition to his service-connected disabilities.  However, he 
contends that his service-connected disabilities render him 
unemployable, regardless of his non-service-connected 
disabilities.  He filed his TDIU claim in May 2000.
The evidence of record includes a statement by a private 
physician noting that the veteran is unemployable.  In 
September 1999, his private physician discussed the veteran's 
service-connected disabilities as well as his non service-
connected disabilities and opined that his conditions are 
permanent and preclude him from incurring in any gainful 
occupation.  The physician further stated that the veteran 
was 100 percent disabled.   
The Board recognizes that the veteran does suffer from 
numerous and severe non-service-connected disabilities which 
impair his employability.  Nevertheless, the competent 
medical evidence of record demonstrates that the severity of 
his service-connected disabilities preclude him from securing 
or following a substantially gainful occupation. 
Resolving all reasonable doubt in favor of the veteran, he is 
unemployable based on the nature and severity of the service-
connected disabilities under consideration.  Accordingly, 
TDIU is warranted. 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as dysthymia and depression, is granted.

Entitlement to TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


